DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/7/2022 has been entered.  Claims 2, 5, 7-8, 10-13, 18-21, 23-26, 31-32, 34 and 37-50 have been canceled.  Claims 1, 3-4, 6, 9, 14-17, 22, 27-30, 33, and 35-36 are pending in the application.  Claims 3, 28, and 36 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 9, 14-17, 22, 27, 29-30, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US2015/0004434), for the reasons recited in the prior office action and restated below, wherein it is again noted that Goodrich clearly discloses an article comprising a base material (30) and a coating (20) comprising at least three layers or more provided thereon including, in order: a barrier layer (40) comprising silver, silver-based alloy, nickel, or nickel based alloy; a metal layer (50) comprising one or more precious metals including Au, Ru, Os, Rh, Ir, Pd, Pt, and/or Ag; and a Rh layer (60); wherein it is further noted that given that each layer is provided by a coating process until the desired layer thickness is obtained such that any one coating layer taught by Goodrich may be considered multiple sublayers having a combined thickness equal to the desired thickness for the one coating layer as discussed in the prior office action; and given that Goodrich specifically discloses that the coating may include more than three layers, wherein an additional layer may be provided between the base material (30) and the barrier layer (40), and/or between the barrier layer (40) and the metal layer (50), the Examiner maintains her position that Goodrich clearly discloses a layered structure reading upon and/or rendering obvious the claimed layered structure as broadly recited in instant claim 1, especially given that the barrier layer (40) of Goodrich comprising a nickel-based alloy with a desired thickness (e.g. of about 1 microinch to about 250 microinches, Paragraph 0017) would read upon the broadly claimed first and second metallic layers of instant claim 1 given that both layers may comprise a nickel-based alloy and may have a combined thickness that would total the barrier layer thickness disclosed by Goodrich; the metal layer (50) of precious metal, particularly Pd, of Goodrich would read upon the claimed third metallic layer of instant claim 1 “wherein at least one of the second metallic layer and third metallic layer comprises a precious metal” as well as “wherein at least one of the third and fourth metallic layer comprises palladium”; the Rh layer (60) would read upon the broadly claimed fourth metallic layer of instant claim 1; and the coatings of Goodrich are specifically disclosed as exhibiting improved durability and enhanced corrosion resistance, and that the layer materials may be selected to provide corrosion resistance, wherein in some embodiments, the coated articles are capable of resisting corrosion and/or protecting an underlying substrate material from corrosion in one or more potential corrosive environments including immersion within a corrosive liquid such as an aqueous, acid or alkaline solution (Entire document, particularly Abstract, Paragraphs 0010, 0012, 0035, 0058, and 0066).  Hence, the Examiner maintains that the claimed invention would have been obvious over the teachings of Goodrich, especially given that the claimed corrosion test does not require any particular temperature and/or artificial perspiration composition as discussed in the prior office action and restated below.
As discussed in the prior office action, Goodrich discloses coated articles that can be used in a variety of applications including electrical applications such as electrical connectors, e.g. infrared connectors, USB connectors, automotive electrical connectors, etc. (as in the instant invention), that may experience rubbing or abrasive stress upon connection and/or disconnection from an electrical circuit that can damage or otherwise reduce the conductivity of a connective layer on the article, and may be exposed to a corrosive environment such as a corrosive liquid or humid environment; wherein the coating is a multilayer electrodeposited coating including a rhodium layer and provides desirable properties and characteristics to the article such as durability, corrosion resistance, and high conductivity which are beneficial in electrical applications (Entire document, particularly Abstract, Paragraphs 0010, 0035 and 0058).  Goodrich discloses that the coated article includes a base material (30), reading upon the claimed substrate, and a multi-layer coating (20) provided thereon including a barrier layer (40) formed on the base material (30) with one or more layers optionally formed between the barrier layer (40) and the base material (30); a metal layer (50) comprising one or more precious metals including Ru, Rh, Os, Ir, Pd, Pt, Ag and/or Au, formed directly on the barrier material (e.g. 40) or with one or more layers formed between the metal layer (50) and the barrier material (e.g. 40); and a rhodium layer (60) formed on the metal layer (50); wherein Goodrich specifically discloses that the multi-layer coating (20) may include more than three layers (Paragraph 0011), and hence the structure of the coated article of Goodrich is: base(30)/opt. layer(s)/barrier(40)/opt. layer(s)/precious metal e.g. Pd layer (50)/Rh layer (60), with the precious metal layer (50) reading upon the claimed (Paragraphs 0010-0011, 0018, and 0023).  Goodrich discloses that the barrier layer comprises one or more metals and discloses in some cases, a material that has some corrosion resistance to the conditions under which the article is to be employed, and in some cases, the barrier layer acts as a diffusion barrier between the base material and subsequent layers of material; with specific reference to embodiments wherein the barrier layer comprises nickel or a nickel alloy (as in amended claim 1) or consists essentially of nickel, with suitable nickel alloys including a nickel-tungsten alloy (as in instant claim 9); embodiments wherein the barrier layer comprises a silver alloy such as a silver alloy comprising tungsten and/or molybdenum (as in instant claims 16 and 17); and in some cases, the barrier comprises or consists essentially of palladium (Paragraphs 0014-0016).  Goodrich also discloses embodiments comprising a silver-based alloy layer as the metal layer provided on a nickel-based alloy layer as the barrier layer, particularly as in the examples and claims 15-17, and although Goodrich does not specifically disclose an embodiment comprising the same four layer structure for the coating as instantly claimed, given that Goodrich clearly discloses that the coating may comprise more than three layers with one or more layers between the base material (30) and the barrier layer (40) and/or between the barrier layer (40) and the metal layer (50), as discussed above, and/or layered or graded composition coatings produced from a single electrodeposition bath (Paragraph 0056), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide the metal layer and/or barrier layer or barrier material as multiple layers or in a graded composition utilizing any of the suitable metals, metal alloys or combinations thereof disclosed by Goodrich for the individual layers, particularly given the broad range in thicknesses of these layers as disclosed by Goodrich and that, in general, a single electrodeposited layer may be viewed as multiple sublayers having a total thickness equal thereto.  Hence, a barrier material of a first layer of nickel or nickel alloy, e.g. nickel-tungsten alloy as disclosed in Paragraph 0015, and a second layer of silver or silver alloy, e.g. silver with tungsten and/or molybdenum as disclosed in Paragraph 0016, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that Goodrich clearly discloses that the barrier layer may comprise one or more metals and that both nickel and silver (and/or alloys thereof as noted above) are suitable barrier materials, and given that Goodrich specifically discloses that the metal layer is a precious metal layer such as palladium, Goodrich provides a clear teaching and/or suggestion of a coated article having a structure of substrate/nickel or Ni alloy/silver or Ag alloy/palladium/rhodium which would read upon the claimed article and coating of instant claims 1, 4, 6, 14, 15, 22, 27, 29, 30, and 33, as well as the alloys of instant claims 9, 16 and 17, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Thus, the only difference between the above teachings and/or suggestions of Goodrich and the claimed invention as recited in instant claims 1, 4, 6, 9, 14-17, 22, 27, 29-30, and 33, is that Goodrich does not specifically recite that the coated article “has a time to initial visible failure in an immersion corrosion test of at least 20 minutes at 5 Volts in artificial perspiration” as recited in instant claim 1.  However, the Examiner first notes that the claimed invention does not require the immersion corrosion test to be conducted according to any particular standard and thus the results may vary considerably based upon the testing conditions.  For example, the claimed invention does not require the immersion corrosion test to be conducted at any particular temperature, and given that the immersion temperature has a major effect on the corrosion results, one skilled in the art would reasonably expect a much longer time to initial visible failure at a temperature closer to the freezing of the “artificial perspiration” than at a temperature closer to its boiling point.  It is also noted that the instant disclosure does not limit the “artificial perspiration” to any particular formulation and although the instant specification refers to ISO 3160 as an example (“e.g.”) testing solution, limitations from the specification are not read into the claims, and thus any artificial perspiration may be utilized in the corrosion test such as a simple aqueous NaCl solution having a slightly acidic pH (see, for example, Stefaniak, US2008/0311613, Entire document, particularly Background, as evidence that “artificial perspiration” formulations can vary considerably).  Lastly, given that the instant disclosure recites that “the time to ‘initial visible failure’ is defined as the test time until the first visible signs of corrosion on the sample to the naked eye” (page 29, last paragraph), the time can further vary in addition to the effects of temperature and immersion testing solution due to differences in eyesight between different end users conducting the test.  
Hence, given the above, and that Goodrich generally discloses that the coating provides corrosion resistance to the underlying substrate material when exposed to corrosive environments including, but not limited to, aqueous solutions, acid solutions, alkaline or basic solutions, or combinations thereof, including when in contact with or immersed within a corrosive liquid, (Paragraph 0058), and that Goodrich clearly teaches and/or suggests a multilayer coating structure as instantly claimed as discussed in detail above, which is formed from the same method as utilized to produce the claimed multilayer coating and even discloses coating layer thicknesses as utilized in the instant invention, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to reasonably expect the coated article disclosed by Goodrich to exhibit similar corrosion test results as the claimed invention when the immersion corrosion test is conducted under some arbitrary testing conditions.  Further, given that Goodrich specifically discloses that the corrosion resistance of the coated articles may be assessed using tests such as ASTM B845 following Class IIa protocol, e.g. a standard test which is also recited in the instant disclosure, with test results reported using a simple passing rating after a set exposure time, such as at least 30 minutes, to a corrosive environment and/or results based upon low-level contact resistance properties, particularly as in the instant invention, and given that as discussed in detail above, Goodrich specifically discloses that the coated articles may be electrical connectors, e.g. an example end use for the instant invention, wherein the coating provides corrosion resistance and wear resistance to the electrical connectors upon connection and/or disconnection, which as known to one having ordinary skill in the art is typically conducted by hand such that the coated electrical connectors taught by Goodrich may come into contact with sweat or perspiration on the hands of an end user (Goodrich, Paragraphs 0058-0065), the claimed invention as recited in instant claims 1, 4, 6, 9, 14-17, 22, 27, 29-30, and 33 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Goodrich as discussed in detail above.
With regards to instant claim 35, in addition to the above, Goodrich discloses that the coating or layer of the coating may have a hardness of at least 1 GPa, or at least 1.5 GPa, or at least 3 GPa, thereby rendering the claimed Vickers hardness range as recited in instant claim 35 obvious over the teachings of Goodrich given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide any of the layers taught by Goodrich with the above hardness including the silver alloy layer discussed above as the second metallic layer as in the claimed invention.
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive with regards to the obviousness rejection over Goodrich.  The Applicant argues that the “Office Action suggests that the layer structure would have been obvious and appears to suggest that the claimed immersion corrosion properties would have been inherent in Goodrich”, arguing that “Goodrich [allegedly] fails to teach the claimed four layer structure with sufficient specificity to render it obvious” and that given that Goodrich describes salt spray corrosion properties that are different from the claimed immersion corrosion properties, there is allegedly “no reason to believe that the Goodrich articles would have the claimed immersion corrosion properties at least because Goodrich does not teach the same four layer coating structure as claimed” (see the last two paragraphs of page 7 of the response).  However, the Examiner respectfully disagrees and again notes that Goodrich clearly discloses layers and layer materials that specifically read upon the claimed layers and layer materials of the claimed invention as broadly recited in instant claim 1, and more particularly given that the claimed first and second metallic layers of instant claim 1 may both be formed from the same nickel-based alloy such that a single coating layer as disclosed by Goodrich of a given nickel-based alloy at a given thickness produced by a coating process as disclosed by Goodrich could be equated to two (or more) sublayers of the nickel-based alloy as discussed in detail above, with the sublayer(s) closest to the substrate reading upon the claimed first metallic layer and the remaining sublayer(s) reading upon the claimed second metallic layer, and hence contrary to Applicant’s arguments, Goodrich does sufficiently disclose and/or render obvious the claimed layer structure as broadly recited in instant claim 1; and given that Goodrich also specifically discloses that the layered structure may include an additional layer, or more specifically that the coating may be more than three layers, with the layers again being formed of the same metals as recited in the instant claims including the dependent claims, the Examiner maintains her position that Goodrich clearly teaching and/or suggesting a layered structure as recited in the instant claims given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Thus, as discussed in detail above, the only difference between the above teachings and/or suggestions of Goodrich and the claimed invention is that Goodrich does not specifically/explicitly recite that the coated article “has a time to initial visible failure in an immersion corrosion test of at least 20 minutes at 5 Volts in artificial perspiration”.  However, Goodrich clearly discloses that the coatings exhibit improved durability and enhanced corrosion resistance, and specifically recites that the layer materials which are the same metals as utilized in the instant invention may be selected to provide corrosion resistance, wherein the coated articles are specifically disclosed as capable of resisting corrosion and/or protecting an underlying substrate material from corrosion in one or more potential corrosive environments including immersion within a corrosive liquid such as an aqueous, acid or alkaline solution, and given that the claimed corrosion test does not require any particular temperature and/or artificial perspiration composition as discussed in the prior office action and restated above, the Examiner takes the position that in the absence of any evidence to the contrary and/or any clear showing of criticality or unexpected results with regards to the broadly claimed corrosion test properties, the claimed invention would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention over the teachings of Goodrich, particularly when immersed in some arbitrary artificial perspiration and at some arbitrary temperature.  Thus, Applicant’s arguments are not persuasive and the obviousness rejection of the claimed invention, as amended, over the teachings of Goodrich is maintained.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 3/7/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawakami (2003/0224201) discloses a decorative article, such as jewelry or eyeglasses, having an exceptionally beautiful appearance over a long period of time with excellent corrosion resistance and durability, and comprising: a base material (2); a primary coat (40) of at least one layer formed on the base material 2, preferably a plurality of layers with one embodiment including first and second primary coat layers (41a,42a) and another embodiment including first, second and third primary coat layers (41b,42b,43b), each formed of metallic layers; and a film (3) composed of an Au-Pd-Fe-In alloy formed on the primary coat (40); wherein the primary coat (40) functions as a buffer layer for buffering the potential difference between the base material (2) and the film (3) thereby effectively preventing corrosion, i.e. contact corrosion between metals of different types due to the potential difference therebetween; and also preferably functions to improve adhesion between base material (2) and the film (3) thereby further improving corrosion resistance of the decorative article such that the resulting article has particularly excellent durability.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 4, 2022